Citation Nr: 1804957	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  16-33 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus type II.

3.  Entitlement to an increased rating for tinnitus.

4.  Entitlement to an increased rating for bilateral hearing loss.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus type II. 

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus type II.

7.  Entitlement to an increased rating for PTSD.

8.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity.

9.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity.
10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, to include service in the Republic of Vietnam.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans (VA) Regional Office (RO).  

In October 2013 the Board remanded the issues on appeal for additional development.  The issues have returned to the Board for appellate review.

In a December 2017 pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on the issues before the Board if the undersigned found a basis to grant these issues based on a review of the record, which has been found.  Other issues have been withdrawn by the Veteran's representative, as cited below.  

FINDINGS OF FACT

1.  In a January 2018 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claim for sleep apnea, to include as secondary to service-connected PTSD; and increased rating claims for diabetes mellitus type II, tinnitus, and bilateral hearing loss.

2.  The Veteran's peripheral neuropathy of the right and left upper extremity is related to service.

3.  The Veteran's service-connected peripheral neuropathy of the right and left lower extremity is severe.

4.  The Veteran's service-connected PTSD more nearly approximates occupational and social impairment, with deficiencies in most areas.

5.  The probative evidence of record supports a finding that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of service connection for sleep apnea, to include as secondary to service-connected PTSD; and increased ratings for diabetes mellitus type II, tinnitus, and bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for peripheral neuropathy of the right and left upper extremity have been met.  38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for a rating of 30 percent, but no higher, for peripheral neuropathy of the right and left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2017).

4.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (7).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2018 the Veteran, through his attorney, withdrew his claims for service connection for sleep apnea, to include as secondary to service-connected PTSD; and increased ratings for diabetes mellitus type II, tinnitus, and bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

Service Connection

The Veteran asserts that his peripheral neuropathy of the right and left upper extremity is caused by his service-connected diabetes mellitus type II.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The evidence reflects that the Veteran has been diagnosed with peripheral neuropathy of the right and left upper extremities.  Thus, the remaining question is whether the upper extremity peripheral neuropathy is related to the Veteran's military service or service-connected diabetes mellitus type II.

In this regard, the Board must note that the Veteran has already been found to have peripheral neuropathy of the right and left lower extremity related to service. 

Service records reflect the Veteran service in Vietnam and treatment records reflect a single complaint of pain to the right index finger.  During an in-service examination clinical evaluation of the upper extremities was normal and the Veteran reported being in good health.  Peripheral neuropathy of the upper extremities is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).

The August 2014 VA examiner reported that the Veteran's median nerve neuropathy represents a new and separate condition, more supportive of carpal tunnel condition.  He opined that, thus, it was less likely than not that the neuropathy, bilateral upper extremities, is secondary to the service connected diabetes mellitus.  During an April 2015 VA examination the Veteran was diagnosed with peripheral and moderate bilateral median neuropathy.  In an October 2016 addendum opinion the VA examiner reviewed the claims file and medical literature and opined that it was less likely than not that the Veteran has had permanent worsening or aggravation of his carpal tunnel syndrome due to service-connected diabetes as the evidence showed no clear pattern of worsening of symptoms which have been ongoing prior to the diabetes diagnosis.

Statements from the Veteran's private treatment providers in September 2007 reflect that the Veteran underwent extensive testing to identify the etiology of the neuropathy, with no potential causes.  The private providers opined that the most proximate etiology for the Veteran's neuropathy is his herbicide agent exposure.  During August 2008 VA treatment the provider explained that patients with type II diabetes often present with neuropathy when the diagnosis is made, and that thus far there was no evidence that herbicide agents cause neuropathy; however, herbicide agents are known to cause diabetes which can subsequently cause neuropathy.  

The Board finds the VA examiner opinions and VA and private treatment provider opinions each supported with reasoned medical explanations and equally probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran the Veteran's right and left upper extremity peripheral neuropathy is related to service.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Peripheral Neuropathy of the Lower Extremities

The Veteran's service-connected peripheral neuropathy of the right and left lower extremities is evaluated under Diagnostic Code 8521.  38 C.F.R. § 4.124a.  

During VA examinations the Veteran endorsed symptoms of pain, tingling, burning sensation, sensation of cold feet, and severe numbness in the lower legs that requires a neurostimulator to alleviate the condition.  The Veteran uses a motorized scooter to ambulate due to his back and leg condition.  See April 2012, August 2014, and April 2015 VA examinations.  VA and private treatment records reflect that the Veteran's neuropathy has been described as severe in the feet and he cannot wear closed toe shoes due to the pain.  He has reported muscle cramps in the left leg which causes him to fall occasionally.  His feet become red and swollen and the pain makes it difficult to sleep at night.

It is difficult to distinguish the problems associated with his legs related to service and those problems not related to service.  In such cases, the Board must carefully look at the evidence of record and give the Veteran the benefit of the doubt when warranted.  In any event, none of the medical evidence reflects that the Veteran's lower extremities demonstrate foot drop and slight droop of the first phalanges of all toes, that he cannot dorsiflex the foot, that extension (dorsal flexion) of proximal phalanges of toes is lost; that abduction of the foot is lost, or adduction weakened; or, anesthesia covers entire dorsum of foot and toes.  Id.  The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his lay statements do not indicate that a higher 40 percent rating is warranted.  Id. 

Based on the above, the Board finds that the preponderance of the evidence supports that the Veteran's disability more nearly approximates the criteria for a 30 percent rating for severe impairment, but no higher.  38 C.F.R. §§ 4.3, 4.7 (2017).  

PTSD

The Veteran's service-connected PTSD has primarily been rated under the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130.  

The Veteran underwent a VA examination in May 2010 and was evaluated using a disability benefits questionnaire (DBQ) in November 2015.  The May 2010 VA examiner reported the Veteran had experienced problems at work, school, and in society due to his irritability, and that the Veteran has not slept well since service due to his hypervigilance.  He demonstrated little motivation for social or recreational activities and had a hard time feeling happy.  The November 2015 DBQ reflects that the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and adapting to stressful circumstances including work or a work like setting, and an inability to establish and maintain effective relationships.  He reported suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  Both examiners reported the Veteran's symptoms demonstrated occupational and social impairment with reduced reliability.

VA treatment records reflect that the Veteran experienced irritability, depression, and sleep problems.  In November 2009 the Veteran endorsed symptoms of depression such as feeling down, depressed, or hopeless; feeling tired or having little energy; feeling bad about himself; trouble concentrating; and thoughts about being better off dead or of hurting himself.  He reported anxiety symptoms of experiencing panic attacks, anger problems, and constant memory and concentration problems.  In July 2014 The Veteran indicated that he has had transient suicidal thoughts for many years.  

The Board finds that the Veteran's disability picture more nearly approximates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  For example, the Veteran was noted to have problems at work, school, and in society due to his irritability.  He was noted to have neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships, symptoms demonstrative of a 70 percent rating.  Although GAF scores are no longer used in the current Diagnostic and Statistical Manual of Mental Disorders (DSM), the Veteran's past scores are indicative of moderate to serious symptoms (scores ranging from 51 to 60 reflect moderate or moderate difficulty in social, occupational, or school functioning; scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning).  See November 2009 VA treatment report and May 2010 VA examination. Thus, a rating of 70 percent is, overall, warranted.  Id. 

The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment as the record reflects that the Veteran was able to maintain some social and family relationships and the VA and private examiners determined that overall the level of occupational and social impairment caused by his disability was less than total when considering all of the symptomatology, as well as the frequency and severity of symptoms.  
In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In accordance with the decisions herein, the Veteran has a 70 percent rating for PTSD from September 27, 2007, a 30 percent rating for peripheral neuropathy of the bilateral upper and lower extremities from September 27, 2007; and a 20 percent rating for diabetes mellitus type II from January 14, 2011, 10 percent rating for tinnitus from September 27, 2007, and a noncompensable rating for bilateral hearing loss from September 27, 2007.  Thus, the minimum schedular criteria for a TDIU are met.  The remaining question is whether the Veteran's service-connected disabilities are severe enough to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran asserts he is unable to stand for more than five minutes without severe pain and burning in his legs and that he uses a motorized scooter to ambulate.  He reported difficulty hearing and problems with concentration and getting along with others due to his PTSD symptoms.  The Veteran completed high school.  Military personnel records indicate he was as an airplane mechanic.  In his application for TDIU the Veteran reported he last worked as an oil compressor mechanic and became too disabled to work in 2007.  

In October 2015 the Veteran underwent an individual unemployability assessment.  After interviewing the Veteran, and providing a thorough review of the medical evidence and the Veteran's lay statements the vocational rehabilitation counselor explained that the Veteran's work history consistently involved physically demanding work and even if the Veteran was capable of light or sedentary work he does not possess skills that would transfer directly to the levels of exertion, in light of his high school education and career mostly as a maintenance mechanic.  He explained that the Veteran described significant symptoms related to PTSD such as his tempter and difficulties being around people which would also seriously impact his ability to perform work at any level of physical exertion.  He further explained that the totality of the record as well as the Veteran and his wife's statements led him to conclude with a high degree of vocational certainty that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation, and that his unemployability dates back to at least 2006 when he left work to undergo back surgery and did not feel he could continue work due to his peripheral neuropathy of the lower extremities. 

The Board finds that based on the entirety of the evidence, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience, effective September 27, 2007.  See Geib v. Shinseki, 733 F.3d 1350, 1354.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

The appeal as to the issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD; and increased ratings for diabetes mellitus type II, tinnitus, and bilateral hearing loss are dismissed.

Service connection for peripheral neuropathy of the right and left upper extremity is granted.

Entitlement to a 30 percent rating, but no higher, for peripheral neuropathy of the right and left upper extremity throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 70 percent rating, but no higher, for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


